

 
 

--------------------------------------------------------------------------------

 

LICENSING CONSENT AGREEMENT


THIS LICENSING CONSENT AGREEMENT, dated as of September 30, 2008 (the
“Agreement”) is made and entered into by and between: (i) BCGU, LLC (the
“Holder”); (ii) AudioStocks, Inc. (the “Assignor”); and (iii) DAO Information
Systems, LLC, a Delaware limited liability company and its subsidiary, DAO
Information Systems, Inc. (collectively, the “Assignee”). The Holder, Assignor
and Assignee may be referred to individually as a “Party” and collectively as
the “Parties.”


RECITALS


WHEREAS, the Assignor and Assignee are contemplating entering into that certain
Asset Purchase Agreement dated as of the date of this Agreement (the “Asset
Purchase Agreement,” a copy of which has been attached hereto as Exhibit A). Any
capitalized term used herein and not defined shall have the same meaning as
given in the Asset Purchase Agreement.


WHEREAS, pursuant to the Asset Purchase Agreement, the Assignor will sell,
assign and transfer to Assignee all rights to the assets of Assignor related to
the AudioStocks Business (the “Assets”);


WHEREAS, the Assignor currently licenses all rights to the Assets from the
Holder pursuant to a Licensing Agreement (the “Licensing Agreement,” a copy of
which has been attached hereto as Exhibit B);


WHEREAS, the Assignor requires consent from the Holder in order to effectuate
the transfer of the Assets as contemplated in the Asset Purchase Agreement.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and confirmed, the Parties hereby agree as
follows:


1.           Assignment Of Rights To Assets.  The Holder hereby consents to the
transfer of the Assets from the Assignor to the Assignee pursuant to the terms
of the Asset Purchase Agreement.


2.           Assumption of Terms of Licensing Agreement.   Assignee hereby
undertakes and agrees to the assumption of the Assets pursuant to the same terms
of the Licensing Agreement.


3.           Governing Law.  The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles) as applied to residents of
the State of California relating to contracts executed in and to be performed
solely within the State of California, and to the exclusion of the law of any
other forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING OUT
OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.


4.           Attorneys’ Fees.  Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.


5.           Necessary Acts.  Each Party to this Agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.


6.           Conflicts of Interest.  The Parties shall exercise their best
efforts to make the other party aware of any conflicts of interest that exist,
including any conflicts of interest related to any other business or entity that
a Party beneficially owns or controls. Disclosure, acknowledgment and waiver of
such conflicts of interest may be made in writing or through oral communication.


7.           Entire Agreement; Modifications; Waiver.  This Agreement and the
agreements referenced herein constitute the entire agreement between the Parties
pertaining to the subject matter contained herein. This Agreement and the
agreements referenced herein supersede all prior and contemporaneous agreements,
representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.


8.           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, and by different Parties hereto in separate counterparts,
each of which when executed shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.






***SIGNATURE PAGE FOLLOWS***














SIGNATURE PAGE


IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the day and year first above written.


HOLDER:
 
BCGU, LLC
 
 
______________________________________
By: Business Consulting Group Unlimited, Inc.
Its: Administrative Manager
By: Mark L. Baum, Esq.
Its: Managing Director
ASSIGNOR:
 
AudioStocks, Inc.
 
 
____________________________
By: Luis J. Leung
Its: President
 
 
ASSIGNEE:
 
DAO Information Systems, LLC
 
 
____________________________
By: Luis J. Leung
Its: Managing Member
 















































LIST OF EXHIBITS


Exhibit A                                Asset Purchase Agreement
Exhibit B                                Licensing Agreement





______Holder     ______Assignor     ______Assignee


 
 
 

--------------------------------------------------------------------------------

 
